Citation Nr: 0214997	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-13 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether combined rating of the veteran's service-connected 
disabilities is greater than 40 percent.  


(The issues of entitlement to service connection for diabetes 
mellitus and diabetes insipidus with kidney tumors and for 
left ankle sprain, whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for headaches, whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a heart disability with hypertension, 
and entitlement to a temporary total rating for 
hospitalization from November 5, 1999 to December 3, 1999 
pursuant to 38 C.F.R. § 4.29 will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
May 1967.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Roanoke, Virginia, Department 
of Veterans Affairs (VA) Regional Office (RO).  A January 
2000 rating decision granted a combined rating of 40 percent 
for service-connected disabilities.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for diabetes mellitus 
and diabetes insipidus with kidney tumors and for left ankle 
sprain and whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for headaches, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  Because entitlement to a temporary 
total rating for hospitalization from November 5, 1999 to 
December 3, 1999 pursuant to 38 C.F.R. § 4.29 is inextricably 
intertwined with the issue of entitlement to service 
connection for diabetes mellitus and diabetes insipidus with 
kidney tumors, appellant consideration of entitlement to a 
temporary total rating for hospitalization will be deferred 
pending completion of the additional development on the 
service connection issue.  When the additional development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing these issues.  


FINDING OF FACT

Service connection is in effect for sickle cell disease with 
history of autosplenectomy as 30 percent disabling, an 
appendectomy scar as 10 percent disabling, a fractured fifth 
metatarsal of the left foot as 0 percent disabling, and 
thyromegaly as 0 percent disabling.  


CONCLUSION OF LAW

The combined rating of the veteran's service-connected 
disabilities is 40 percent, and no higher.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.25 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A March 1999 rating decision, which granted a combined rating 
of 40 percent for the veteran's service-connected 
disabilities from August 1998, became final because the 
veteran was notified of the decision by letter, and a notice 
of disagreement was not filed within the prescribed time 
period.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2002).  

The January 2000 rating decision continued the combined 
rating of 40 percent, and the veteran perfected a timely 
appeal.  Because he needs higher disability ratings to 
qualify for reinstatement of TDIU on a schedular basis, the 
veteran challenges the accuracy of the current 40 percent 
combined rating.  See 38 C.F.R. §§ 3.340(a)(1), 4.15, 
4.16(a).  

The issue of whether combined rating of the veteran's 
service-connected disabilities is greater than 40 percent may 
be decided on the merits because the VA fulfilled its duty to 
assist and inform the veteran in the development of the 
claim.  The Secretary shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by the Secretary.  38 U.S.C.A. § 5103A (West Supp. 2002).  
The veteran and his representative filed numerous lay 
statements with the RO, and the veteran provided sworn 
testimony at an August 2002 central office hearing.  The RO's 
April 1999, May 2000, March 2001, and June 2002 letters to 
the veteran, the March 1999 and January 2000 rating 
decisions, and the May 2000 statement of the case informed 
the veteran of the applicable laws and regulations, including 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  The RO's March 
2001 letter to the veteran specifically informed him of the 
applicable provisions of The Veterans Claims Assistance Act 
of 2000.  Since the veteran was informed of the applicable 
laws and regulations, the evidence needed to substantiate the 
claims, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such evidence, 
and the VA also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist and inform the veteran.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

According to a June 2000 statement, the veteran believes that 
the combined rating should be the sum of all the ratings for 
service-connected and nonservice-connected disabilities.  In 
the veteran's scenario, the 30 percent rating for his 
service-connected sickle cell disability, plus the 40 percent 
rating for his nonservice-connected diabetes mellitus, plus 
all the other disability ratings would easily yield a sum 
greater than 70 percent.  

Unfortunately, the reality is very different.  The combined 
rating is calculated from a combined ratings table, which 
involves no addition, and nonservice-connected disability 
ratings are not considered in calculating the combined rating 
for the veteran's service-connected disabilities.  See 
38 C.F.R. § 4.25.  The veteran appears to have confused this 
claim with his past claim for nonservice-connected pension, 
which was denied by rating action in October 1997 and not 
reopened.  Pension is payable to a veteran who has served for 
90 days or more during a period of war and who is permanently 
and totally disabled from nonservice-connected disability not 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1521 (West 1991 & Supp. 2002).  

In any event, to use the combined ratings table, the 
veteran's service-connected disabilities must be arranged in 
the exact order of their severity, beginning with the 
greatest disability.  See 38 C.F.R. § 4.25(a).  For this 
veteran, service connection is in effect for sickle cell 
disease with history of autosplenectomy as 30 percent 
disabling, an appendectomy scar as 10 percent disabling, a 
fractured fifth metatarsal of the left foot as 0 percent 
disabling, and thyromegaly as 0 percent disabling.  

For the first two service-connected disabilities, the 30 
percent disability rating for sickle cell disease will be 
read in the left column of the combined ratings table, and 
the 10 percent disability rating for the appendectomy scar 
will be read in the top row.  The figure appearing at the 
intersection of the row and column is 37 percent, which 
represents the combined value of the first two service-
connected disabilities.  The combined value of 37 percent 
will be converted to the nearest number divisible by 10, 
which is 40 percent.  Because the last two service-connected 
disabilities are noncompensable, there are no further 
calculations.  See 38 C.F.R. § 4.25.  Thus, the January 2000 
rating decision correctly calculated the veteran's final 
combined disability rating at 40 percent, and no higher.  

For the veteran's benefit, a portion of Table 1 is included 
to help illustrate how the Board arrived at the 40 percent 
combined rating.  To view the entire table, see 38 C.F.R. 
§ 4.25.  

Table I - Combined Ratings Table


10
20
30
40
50
60
70
80
90
19
27
35
43
51
60
68
76
84
92
20
28
36
44
52
60
68
76
84
92
21
29
37
45
53
61
68
76
84
92
22
30
38
45
53
61
69
77
84
92
23
31
38
46
54
62
69
77
85
92
24
32
39
47
54
62
70
77
85
92
25
33
40
48
55
63
70
78
85
93
26
33
41
48
56
63
70
78
85
93
27
34
42
49
56
64
71
78
85
93
28
35
42
50
57
64
71
78
86
93
29
36
43
50
57
65
72
79
86
93
30
37
44
51
58
65
72
79
86
93
31
38
45
52
59
66
72
79
86
93
32
39
46
52
59
66
73
80
86
93
33
40
46
53
60
67
73
80
87
93
34
41
47
54
60
67
74
80
87
93
35
42
48
55
61
68
74
81
87
94
36
42
49
55
62
68
74
81
87
94
37
43
50
56
62
69
75
81
87
94
38
44
50
57
63
69
75
81
88
94
39
45
51
57
63
70
76
82
88
94
40
46
52
58
64
70
76
82
88
94
41
47
53
59
65
71
76
82
88
94

When a preponderance of the evidence is against the claim, as 
it is here, the benefit of the doubt doctrine is not for 
application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  

ORDER

The combined rating of the veteran's service-connected 
disabilities is 40 percent, and no higher.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

